UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K/A Amendment #1 x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 000-52380 MISCOR GROUP, LTD. (Exact name of registrant as specified in its charter) Indiana 20-0995245 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1125 S. Walnut St.
